                                                      Case 2:18-cv-00918-RFB-PAL Document 26 Filed 12/31/18 Page 1 of 2


                                                  1 Matthew T. Cecil, Esq.
                                                    Nevada Bar No. 9525
                                                  2 Sydney R. Gambee, Esq.
                                                    Nevada Bar No. 14201
                                                  3 HOLLAND & HART LLP
                                                    9555 Hillwood Drive, 2nd Floor
                                                  4 Las Vegas, NV 89134
                                                    Phone: 702-222-2500
                                                  5 Fax: 702-669-4600
                                                    Email: mtcecil@hollandhart.com
                                                  6        srgambee@hollandhart.com
                                                  7   Attorneys for Defendants
                                                  8
                                                                                 UNITED STATES DISTRICT COURT
                                                  9
                                                                                          DISTRICT OF NEVADA
                                                 10
                                                      CAROL-LYN LIDDLE, an individual,                   Case No. 2-18-cv-00918-RFB-PAL
                                                 11
                                                                            Plaintiff,
                                                 12
                                                      v.                                                 STIPULATION AND ORDER
                9555 Hillwood Drive, 2nd Floor




                                                 13                                                      EXTENDING TIME FOR
                                                      HARRY COWELL, an individual; ROCK                  DEFENDANTS’ RESPONSE TO
                    Las Vegas, NV 89134




                                                 14   VAULT TOURS, INC., a Delaware                      PLAINTIFF’S MOTION FOR LEAVE
HOLLAND & HART LLP




                                                      Corporation; DOE individuals 1 through 10;         TO AMEND COMPLAINT
                                                 15   and ROE business entities 11 through 20,
                                                                                                         FIRST REQUEST
                                                 16                         Defendants.
                                                 17

                                                 18                                           STIPULATION

                                                 19           Plaintiff Carol-Lyn Liddle (“Plaintiff”) and Defendants Harry Cowell and Rock Vault

                                                 20   Tours, Inc. (“Defendants”), by and through their undersigned counsel of record, stipulate that

                                                 21   Defendants shall have until and including January 9, 2019 to serve their points and authorities in

                                                 22   response (“Response”) to Plaintiff’s Motion for Leave to Amend Complaint, filed on December

                                                 23   18, 2018 (ECF No. 25) (“Motion”). The current deadline for Defendants’ Response is January

                                                 24   2, 2019.1 Plaintiff’s Reply shall be due within seven (7) days after service of the Response per

                                                 25   LR 7-2.

                                                 26
                                                      1
                                                 27     While the Court has noted January 1, 2019 as the deadline for Defendants’ Response, per
                                                      FRCP 6(a)(1)(C), the time for the Response runs to January 2, 2019 because January 1, 2019 is
                                                 28   a legal holiday.
                                                                                                 Page 1 of 2
                                                      11816898_1
                                                      Case 2:18-cv-00918-RFB-PAL Document 26 Filed 12/31/18 Page 2 of 2


                                                  1           This is the first request for extension of the deadline for Defendants’ Response. There is
                                                  2   no hearing currently set on the Motion.
                                                  3
                                                      Dated this 31st day of December 2018.             Dated this 31st day of December 2018.
                                                  4
                                                      /s/ Sydney R. Gambee, Esq.                        /s/ Esther C. Rodriguez, Esq.
                                                  5   Matthew T. Cecil, Esq.                            Esther C. Rodriguez, Esq.
                                                      Nevada Bar No. 9525                               Nevada Bar No. 6473
                                                  6   Sydney R. Gambee, Esq.                            RODRIGUEZ LAW OFFICES, P.C.
                                                      Nevada Bar No. 14201                              10161 Park Run Drive, Suite 150
                                                  7   9555 Hillwood Drive, 2nd Floor                    Las Vegas, Nevada 89145
                                                      Las Vegas, Nevada 89134
                                                  8                                                     Attorneys for Plaintiff
                                                      Attorneys for Defendants
                                                  9

                                                 10
                                                                                                  ORDER
                                                 11
                                                              IT IS SO ORDERED.
                                                 12
                9555 Hillwood Drive, 2nd Floor




                                                 13
                    Las Vegas, NV 89134




                                                 14                                                 PEGGY A. LEEN
HOLLAND & HART LLP




                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                 15
                                                                                                   DATE:       January 4, 2019
                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28
                                                                                                 Page 2 of 2
                                                      11816898_1
